Case: 21-50731      Document: 00516237646         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 14, 2022
                                  No. 21-50731
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                        versus

   Marco Antonio Marin-Maldonado,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-171-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Marco Antonio Marin-Maldonado appeals his within-guidelines
   sentence of 51 months of imprisonment and three years of supervised release,
   which the district court imposed following his guilty plea conviction for
   illegal reentry into the United States, in violation of 8 U.S.C. § 1326. For the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50731      Document: 00516237646             Page: 2   Date Filed: 03/14/2022




                                     No. 21-50731


   first time on appeal, he argues that his illegal reentry sentence, imposed
   under § 1326(b)(2), violates his due process rights by exceeding the two-year
   statutory maximum set forth in § 1326(a) because the indictment did not
   allege a prior conviction necessary for the § 1326(b)(2) enhancement. He
   concedes that this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the issue for further
   review. The Government filed an unopposed motion for summary
   affirmance agreeing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Marin-Maldonado concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014). Because the issue is foreclosed, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the district court’s judgment is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2